         Case 5:16-cr-00320-JLS Document 36 Filed 02/17/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                  :
                                          :
                   v.                     :       CRIMINAL ACTION
                                          :       NO. 16-320-1
MATTHEW CIRILO                            :
                                          :

                                   MEMORANDUM

SCHMEHL, J. /s/JLS                                                 FEBRUARY 16, 2021


       Pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure,

Defendant pled guilty to two counts of distribution of methamphetamine (Counts One

and Two); one count of distribution of cocaine (Count Four); one count of using and

carrying a firearm during and in relation to a drug trafficking crime (Count Three) and one

count of possession of a firearm by a convicted felon, in violation of 18 U.S.C. §

922(g)(1)(Count Five). As part of his guilty plea agreement, Defendant reached an

agreement with the United States that 106 months of imprisonment was an appropriate

sentence. On April 18, 2017, the Court accepted the parties’ sentencing agreement and

sentenced Defendant to concurrent terms of 46 months of imprisonment on Counts One,

Two, Four and Five, and a mandatory consecutive term of 60 months imprisonment on

Count Three for a total term of imprisonment of 106 months. This term of imprisonment

was 11 months below the low end of Defendant’s federal guideline range of

imprisonment of 117 to 131 months. Defendant did not appeal his conviction or

sentence. Defendant’s expected release date is June 25, 2023.

       In 2019, the Supreme Court held in Rehaif v. United States, 139 S. Ct. 2191, 2194



                                              1
          Case 5:16-cr-00320-JLS Document 36 Filed 02/17/21 Page 2 of 4




(2019), that the knowledge element of § 922(g) 1. “applies both to the defendant’s

conduct and to the defendant’s status.” Therefore, to convict a defendant, the

Government “must show that the defendant knew he possessed a firearm and also that

he knew he had the relevant status when he possessed it.” Id. (emphasis added).

Defendant has filed a pro se motion pursuant to 28 U.S.C. § 2255 in which he now

challenges his conviction on Count Five in light of Rehaif. According to Defendant, “I was

charged with being a felon in possession of a firearm. However, my indictment fails to

adequately allege a federal offense under 18 U.S.C. 922(g) because I was not charged

with 924(g)(2) which provides the mens rea knowing element necessary for a valid

prosecution under 922(g).” Def.’s Mot. Vacate Sentence at 4 (ECF 31). Defendant also

claims he entered into an unconstitutional guilty plea, arguing “[w]hen I plead guilty. I

was doing so based on what my lawyer told me. At that time, I thought because I had

been arrested I was “convicted.” Id. at 5.

       Section 2255 permits relief where a defendant’s “conviction and punishment are

for an act that the law does not make criminal.” Davis v. United States, 417 U.S. 333, 346

(1974). A court need not hold a hearing on a § 2255 motion if “the motion and the files

and records of the case conclusively show that the prisoner is entitled to no relief.” 28

U.S.C. § 2255(b). Defendant did not appeal his conviction, and therefore, did not raise

any claims on direct appeal. Because Defendant did not previously raise on direct appeal

the claim he now brings as the basis for collateral relief, that claim is procedurally

defaulted. See United States v. Frady, 456 U.S. 152, 159 (1982). Accordingly, he may


1 18 U.S.C. § 924(a)(2) states that “[w]hoever knowingly violates” certain subsections of § 922,
including § 922(g), “shall be” subject to penalties of up to 10 years' imprisonment. The text of §
922(g) in turn provides that it “shall be unlawful for any person who has been convicted in any
court of, a crime punishable by imprisonment for a term exceeding one year” to “possess in or
affecting commerce, any firearm or ammunition.”


                                                  2
          Case 5:16-cr-00320-JLS Document 36 Filed 02/17/21 Page 3 of 4




raise it now only by demonstrating (1) “either ‘cause’ and actual ‘prejudice,’” or (2) “that

he is ‘actually innocent.’” Bousley v. United States, 523 U.S. 614, 622 (1998) (quoting

Murray v. Carrier, 477 U.S. 478, 484 (1986)).

         Cause for a procedural default exists where a claim is “so novel that its legal

basis is not reasonably available to counsel.” Id. “In this circuit, arguments under Rehaif

are not sufficiently novel in the § 2255 context, as ‘[t]he issue . . . was percolating in the

courts for years.’” United States v. Vilella, No. 16-CR-285-2, 2020 WL 6136139, at *3

(E.D. Pa. Oct. 19, 2020) (alterations in original) (quoting United States v. Correa, No. CR

08-459, 2020 WL 5517466, at *3 (E.D. Pa. Sept. 14, 2020)); see also United States v.

McLean, No. CR 13-487-1, 2020 WL 7384898, at *1 (E.D. Pa. Dec. 16, 2020) (“Here, it

cannot be said that the question in Rehaif was novel where it was repeatedly litigated in

circuit courts.”). Because Defendant cannot establish cause, the Court need not reach

the issue of actual prejudice.

        A defendant establishes actual innocence by showing that “it is more likely than

not that no reasonable juror would have convicted him in light of the new evidence.”

Schlup v. Delo, 513 U.S. 298, 327 (1995). Here, the question is whether Defendant knew

at the time he possessed the firearm that he had previously been convicted of a felony.

He claims he did not. However, the available evidence prevents Defendant from showing

that, more likely than not, no reasonable juror would have found that he knew of his

status as a felon. First, the Presentence Investigation Report, to which Defendant did not

object, shows that on May 21, 2015, Defendant pled guilty in the Berks County Court of

Common Pleas to possession with intent to distribute a controlled substance and

receiving stolen property, arising from an arrest on December 23, 2014. He was




                                              3
         Case 5:16-cr-00320-JLS Document 36 Filed 02/17/21 Page 4 of 4




sentenced to a term of imprisonment of seven to 23 months, to be followed by six years’

probation. Defendant was paroled in that case on August 4, 2015 and, according to the

government, committed the first of his charged crimes in this case within 30 days of his

release. Second, during the guilty plea colloquy, the Court asked Defendant whether he

was under court supervision when he committed his crimes. Defendant replied in the

affirmative. Tr., January 6, 2017, pp. 9-10. (ECF 28). Given these facts, Defendant would

be unable to establish that at the time he committed these federal offenses he did not

know he had been previously been convicted of a crime punishable by a term of

imprisonment in excess of one year (12 months). Because Defendant can demonstrate

neither cause nor actual innocence, he is unable to overcome procedural default.

       Finally, the Court notes that even if it were to vacate Defendant’s sentence with

respect to Count Five, his total sentence would remain the same. This is because the

sentence the Court imposed on Count Five was to be served concurrently with the

46-month sentence Defendant received on Counts One, Two and Four. The mandatory

consecutive sentence of 60 months was imposed only on Count Three. Therefore, even

if the Court were to vacate the sentence on Count Five, Defendant would still have to

serve a total term of imprisonment of 106 months, a term that was 11 months below the

low end of the federal guideline range and a term that Defendant agreed to.

       Accordingly, the Court will deny his § 2255 motion. The Court further finds that

Defendant has not made a substantial showing of the denial of a constitutional right and

therefore the Court will not issue a certificate of appealability. 28 U.S.C. § 2253(c)(2).




                                              4
